Citation Nr: 1760433	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  09-37 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD,) for the period from August 5, 2008, through September 24, 2008.

2. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for the period from September 25, 2008, through November 5, 2008.

3.  Entitlement to a rating in excess of 70 percent for PTSD, from November 6, 2008.

4.  Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to June 1969, and from May 1982 to October 1985.  He is the recipient of a Purple Heart Medal and Bronze Star Medal.

This appeal to the Board of Veterans' Appeals (Board) initially arose from an April 2009 rating decision in which the RO, inter alia, granted service connection for PTSD and assigned an initial 30 percent rating, effective August 5, 2008 (the receipt date of the claim).  In that rating decision, the RO also denied service connection for hearing loss, tinnitus, and a right hip disability.  The Veteran filed a notice of disagreement (NOD) in May 2009.  A statement of the case (SOC) was issued in September 2009 and the Veteran filed a substantive appeal as to the issues of an initial higher rating for PTSD and service connection for hearing loss and tinnitus (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  The Veteran indicated that he did not want to appeal the issue of service connection for a right hip disability. 

In September 2010 and April 2011 rating decisions, the Veteran was awarded 100 percent temporary ratings for his PTSD from April 26, 2010, through July 1, 2010, and from February 22, 2011 through April 1, 2011, due to hospitalization for his PTSD.  In a May 2012 rating decision, the RO awarded a higher, 50 percent rating for PTSD from September 25, 2008, and a higher,  70 percent rating for the disability from November 6, 2008, inasmuch as higher ratings for this disability are available for the periods not covered by the Veteran's temporary total ratings, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board characterized the appeal pertaining to evaluation of PTSD as encompassing the matters set forth on the title page-to exclude the periods during which a temporary, total rating was assigned, and to reflect the staged ratings otherwise assigned..  See AB v. Brown, 6 Vet. App. 35 (1993); See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Prior to certification of the appeal to the Board, in a May 2012 rating decision, the RO granted service connection for hearing loss and tinnitus (and, in a November 2015 rating decision, the RO granted  service connection for right hip osteoarthritis).  The awards of service connection for hearing loss and tinnitus resolved those claims.  
In November 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

In March 2017, the Board expanded the appeal to include the matter of entitlement to a TDIU due to PTSD (consistent with Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), and remanded the higher rating and TDIU claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC  denied the claims (as reflected in an August 2017 supplemental SOC (SSOC)) and returned the matters to the Board for further appellate consideration.  


While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter the claims herein decided have been accomplished. 

2.  Excluding periods during which a temporary total rating was assigned, since the August 5, 2008, effective date of the award of service connection, the Veteran's PTSD  has been was manifested by difficulty with memory and concentration, irritability, impaired judgment, moderately liable effect, feelings of depression and worthlessness, disruptive sleep due to nightmares, intrusive memories, avoidance behavior, hypervigilance, being easily startled, inability to handle work related stress, estrangement and distance from others, anxiety, difficulty with establishing relationships, isolation, excessive guilt, euthymic mood, difficulty with adjusting to changes in his daily routine, poor eye contact, drowsy demeanor, mild deficits in the area of functional and adaptive skills, two to three episodes of risk of hurting himself.  Collectively, these are symptoms of the type, and extent, frequency and/or severity, as appropriate, to indicate occupational and social impairment with deficiencies in most areas.
The 70 percent rating assigned for the Veteran's PTSD meets the percentage requirement for award of a schedular TDIU, and the competent, probative evidence is relatively evenly balanced on the question of whether the Veteran has been unable to obtain and maintain substantially gainful employment due to his PTSD since June 7, 2010, the date he last worked.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating for PTSD, from August 5, 2008, through November 5, 2008, are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a rating in excess of 70 percent for PTSD are not met at any pertinent point.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, DC 9411.

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU due to PTSD, for the periods from July 2, 2010, through February 21, 2011, and from April, 2, 2011, are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004) and  Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 
In this appeal, in a September 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA, as well as general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After the April 2009 award of service connection for PTSD and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Nonetheless, a September 2009 SOC set forth the applicable criteria for higher ratings for PTSD (the timing and form of which suffices, in part, for Dingess/Hartman).  Notably, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file includes VA reports of VA examinations and treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with these matters, prior to appellate consideration, is required. 

With respect to the November 2016 Board hearing, the Board notes that the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge.   During the hearing, the undersigned VLJ identified the claims herein decided, and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding and might substantiate the claims herein decided.  While the undersigned did not explicitly suggest the submission of any specific, additional evidence, following the hearing, additional development of the claims were undertaken, as a result of which additional evidence was added to the claims file.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 3 Vet. App. 488 (2010).  

Pursuant to the Board's March 2017 remand, the AOJ obtained and associated with the claims file additional VA treatment records, and sent the Veteran a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to his claims; no private treatment providers were identified.  After additional VA records were received, the Veteran underwent VA examination in May 2017.  Based on the additional evidence received, the AOJ readjudicated the claims, as reflected in the August 2017 SSOC.   

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claims herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on each claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual background

On VA examination in September 2008, the Veteran described the symptoms of irritability, suspicion, hypervigilance, difficulty sleeping, social isolation, and embellished startle response.  He reported the symptoms are constant and indicated the symptoms affect his total daily functioning, which result in limited social interactions, strained work relationships, difficulty sleeping, internal preoccupation He reported he has had trouble sleeping for many years and this is described as sleep that is not restful.  The highest level of education obtained before his military service was High School and trade school for welding.  Since leaving the service, he had worked as a custodian for 5 years.  He indicates his relationship with the supervisor and coworkers were poor.  During this employment, he had the following problems at work: hyper-alert and has difficulty concentrating at work.
The relationship with his father was good and fair with his mother.  He has one sibling and the relationship with his sister is "very bad," secondary to his sister being made the executer to the will.  He was currently married and had known his wife for the last thirty years and they have been married for fifteen years.  He does have children and when he describes the relationship with his children, he states the relationship with his son is "not good."  The relationship with his daughter is close. Since he developed his mental condition, there have been major changes in his daily activities such as being more suspicious, more reserved, and feeling different from others.  There have been some major social function changes since he developed his mental condition, as he constantly has a "short fuse," so it is difficult for him to maintain healthy relationships.  He is also suspicious of people.

He reported he was working as a custodian in a High School since 2003.  His relationship with his supervisor is terrible per his report and his relationship with his co-workers is strained.  While performing his job, he has not lost any time from work.  He described hypervigilance and constant fear that he is in danger and should be fighting.  There was persistent intense distress at exposure to similar events.  This intense distress was described as an easily triggered fight response over "the smallest things."  There was a persistent, physiological reactivity to cues that symbolize an aspect of the event.  He stated he experiences rapid heart rate, difficulty concentrating, irritability, and sweaty palms.  There are efforts to avoid activities places or people that arouse recollections of the PTSD stressor event.  There is a persistent feeling of detachment or estrangement from others compounded by never speaking to anyone about some of the experiences that he had in the war.  He has ambivalence regarding weather discussing these things would be helpful or just painful.  There was a persistent, restricted range of affect.  The restricted range of affect is intense interaction with clear irritability.  

Due to the traumatic event, he has increased arousal, persistent difficulty falling or staying asleep, persistent irritability or outbursts of anger, which he describes as consistent and unpredictable.  He reports that any small thing can set them off.  There is a persistent exaggerated startle response triggered by noises more than visual stimulation.  He has persistent difficulty concentrating, which was noted  throughout the interview.  He was tangential and did not answer any questions directly, as he was preoccupied with noises in the building and would often go off course when speaking.  There was persistent hypervigilance, which was significant, and he had difficulty relaxing during the interview and appeared to be managing his environment first and then paying attention to questions.

The Veteran was not a reliable historian, as he was preoccupied throughout the interview due to anxiety related to the new environment.  Orientation was within normal limits.  Appearance and hygiene were appropriate.  Behavior was appropriate.  He had poor eye contact and affect and mood were abnormal with impaired impulse control, some unprovoked irritability, and periods of violence that affects motivation and that affects mood.  Communication was grossly impaired, for example when asked direct questions, he was tangential and irritable.  He would not take directives in the interview and became defensive and was clearly suspicious.  Speech was within normal limits.  He showed difficulty understanding complex commands.  He struggled with mood regulation, hypervigilance, anxiety, and concentration throughout the interview.  Panic attacks were present and occurred less than once per week.  The attacks came on suddenly and created intense irritability, heart racing, sweaty palms, and feelings as if he's dying, suspicion, and helplessness.  The Veteran was hostile throughout the exam.  There was no delusions or hallucinations history present.  Obsessional rituals were absent.  Thought processes were appropriate.  Judgement was not impaired.  Abstract thinking was normal.  Memory was within normal limits.  Suicidal and homicidal ideations were absent.  The examiner indicated the disturbance causes distress or impairment in social occupational or other areas of functioning.  

The following changes have occurred to his psychosocial functional status and quality of life following the traumatic exposure: limited social activity, stressful work relationships, panic attacks, and family stress.  The effects of PTSD symptoms on his employment and overall quality of life include difficulty focusing at work and maintaining healthy work relationships, irritability, difficulty staying on task and concentration, and impairment due to hypervigilance.  He was mentally capable of managing benefit payments in his own best interest because he is able to currently manage his finances.  Mentally, he does not have difficulty performing activities of daily living.  The best description his current psychiatric impairment is psychiatric symptoms that cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally the person is functioning satisfactorily with routine behavior self-care and normal conversation.  The above statement is supported by the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks, weekly or less often, mild memory loss such as forgetting names, directions or recent events, and difficulty with complex commands.  He has difficulty understanding complex commands, because he is internally preoccupied and anxious at all times.  He did not appear to pose any threat of danger or injury to self or others.  The prognosis for the psychiatric condition is the Veteran does not have any prior experience talking about the Vietnam War in treatment and is likely to have an increase in symptoms throughout his evaluations.

A November 2008 VA treatment record notes the Veteran had symptoms consistent with moderate to severe PTSD, including but not limited to isolation, irritability,
"keyed-up or on-edge" the entire time, depressed mood, sleep dysregulation, nightmares, behavior; hypervigilance.  He denied spontaneous panic attacks, delusions, hallucinations, suicidal or homicidal ideation, or past or present substance abuse. 

A November 2008 letter from the Springfield Vet Center indicates the Veteran was seen since June 2008 and was undergoing worsening of symptoms due to talking about issues he has been dealing with for years.  He should be considered as having major impairment; this would include flattened effect, occasional circulatory speech, panic attacks, impairment in memory disturbance of motivation and mood, slipping into freezing or isolating emotionally and difficulty in social and family relations.  This is evidenced by his lack of close friends and inability to discuss his experiences with anyone in his family.  He has severely impaired impulse and anger control which affects his ability to work.  His symptoms have caused clinically significant impairment as he had many difficulties at work and is in the process of leaving his job due to the inability to handle any type of stress.  He has had a thought of suicide due to work conditions.  

A January 2009 VA treatment record notes the Veteran stated he likes work, but he "can't take it anymore," as the supervisor had been unfair and focusing on him.  He was well groomed and friendly.  Mood was dysphoric.  Sleep was sporadic.  He denied suicidal or homicidal ideations. 

2009 VA treatment record notes the Veteran's PTSD symptoms were in fair control.  The Veteran reported that medication has helped mood/patience, however, he still has PTSD cluster symptoms.  He still reports startle reflex and general anxiety but improved since receiving counseling and medication management.
 
A January 2010 VA treatment record reflects the Veteran's reports of an increase in depression and anxiety, and recent thoughts of harming self.  No current thoughts of suicidal ideations and feels safe being there.  He reported recent change in employment, but would not elaborate on it, as it could be the cause for the presenting symptoms.  He presented casually dressed with sad/depressed affect, and cooperative with admission process.  He reported he was being harassed at his job as a school custodian.  He reported he was transferred twice over the last year and no one else was.  Veteran was referred by his counselor at the Vet Center in Springfield for expressing some suicidal thoughts.  He denied this currently, but admitted, "I've had thoughts of driving my car into something, maybe a large truck."  He drinks 5-6 beers every Saturday night.  He reported poor sleep and recurrent combat nightmares.  He denied hallucinations or delusions.  Two days later, he presented as logical and coherent.  He denied current suicidal or homicidal ideations, but notes to thinking of SI yesterday.  He was depressed and does not want to go back to his job.  Gross memory was OK and there were no signs of psychosis.  He was more depressed and anxious due to problems at work which seem reality based.  The clinician explained his work situations needs to be addressed and the Veteran reported he was doing much better and asked to go home.

A January 2010 VA follow-up record indicates he was discharged from the VAMC after a 4 day stay for depression with suicidal ideation.  He became frustrated, angry, and depressed because he was reassigned suddenly and given more duties at work.  He works as a large school system, janitorial service.  He is now on leave and does not plan to return as of this time.  He feels that the new supervisor is unreasonable, however he does have a relatively long work history with the school.
He presented well-groomed, affect constricted, mood dysphoric, but no suicidal ideations.  He feels better that he is not working.  Thoughts were goal directed, and he has anticipatory anxiety about the future.  Concentration was poor and sleep was disturbed.

A March 2010 letter from the Springfield Vet Center indicated that the seriousness of the Veteran's symptoms was described in the November 2008 letter. 
Despite having regular appointments at the Vet Center since June 2008, his symptoms continue to be severe.  In January 2010, his stress was so high from work that he became suicidal and was admitted for a psychiatric hospitalization at the Northampton VA.  Upon seeing him after his hospitalization, the thought of going back into that stressful environment was so difficult, that he agreed to take a leave of absence from his job.  The counselor recommended that the Veteran continue treatment and not go back to work, which exacerbates his PTSD symptoms, particularly his anxiety, anger, irritability, sleep disturbance, and safety issues

A May 2010 letter from the Northampton VA PTSD Unit indicates the Veteran was a patient since April 2010 and he was scheduled to complete an intensive six-week program in June.  The psychologist noted the Veteran was treated in their inpatient psychiatric unit for mental health problems that were secondary to increased work stress and what he considered to be a hostile work environment.  While he has made significant progress, his PTSD symptoms are expected (which can include difficulty with concentration and anger reactivity) to wax and wane in conjunction with the stressors that are a natural part of life.  He concluded the Veteran would be at serious risk for acute exacerbation of these symptoms if he were to return to a work environment that he considers hostile.  

May 2010 VA treatment records notes the Veteran was anxious and nervous.  On specific psychiatric symptom inventory, he reported frequent sad mood, anxiety, pan-insomnia, irritability, fatigability, problems with memory and concentration, restlessness, decreased libido, and social withdrawal.  He also reported ongoing PTSD symptoms, i.e., recurrent thoughts (every few months)/dreams of the traumatic combat experiences (every months), emotional and physiologic reactivity to cues that remind him of these events, amnesia for parts of the relevant events, avoidant behavior, emotional numbing, and distancing a sense of a foreshortened future, hypervigilance, and exaggerated startle responses.  Veteran reported past alcohol abuse culminating with DUI in 1990 and he drinks occasionally one beer on a weekend.  He reported hearing somebody calling his name when nobody is around or seeing shadows almost every day.  He saw shadows at a peripheral vision.  He has been having these experiences for several years.  He specifically denied recent major change in weight/appetite symptoms suggestive of bipolarity or OCD, spontaneous panic attacks, delusions, suicidal or homicidal ideation, or recent substance abuse.  He reported he was married twice, the first time he was married for years with two children, and the second time, seventeen years with no children. He gets along ok with his second wife.  He does not have good relationship with his son and calls his daughter occasionally.  A GAF score of 39 was assigned.
June 2010 VA treatment records notes during his initial six-week admission, it was relatively uneventful for adverse events.  During the initial phase of treatment, he described longstanding problems with anger reactivity and stress tolerance, which were exacerbated recently by a work situation that he considered to be increasingly hostile.  It should be noted that he was admitted to the inpatient psychiatric unit earlier this year (January 21, 2010) with suicidal ideation secondary to work-related stress.  At discharge, he appeared more aware of his behavioral tendencies and how these impact his relationships.  He was alert and fully oriented with no evidence of psychotic symptoms or suicidal or homicidal ideation.  He does not appear to represent a serious risk to self or others and shows insight into situational stressors (work-related conflict) that placed him at risk earlier this year.  He also has developed a reasonable plan (considering retirement and talking to others) to address these factors. 

The remainder of 2010 and 2011 VA treatment record notes the Veteran's PTSD symptoms were in good control.  He reported that he had retired from the school system in 2010, which reduced his stress significantly.  GAF scores of 65 were assigned.  He reported some anxiety with crowds.  

A November 2011 VA examination report reflects the Veteran continues to live with his wife, and indicated they are getting along, but that they have their moment, pretty well overall.  He complained of low libido, a marked change over the past several years for him.  He has a good relationship with his daughter, but little to no contact with his 35 year-old son.  He indicated that he tried, but does not know the issue.  He appeared distressed by that, especially because he has seen his granddaughter only twice in her seven years.  He reported having a couple of friends one of whom he met during a hospitalization for PTSD.  He reported he was  forced to retire about a year ago from a job he had been doing for six years as a custodian.  He reported the environment was hostile and he knew something was going to happen.  The issue was partly that his head custodian had been hostile to the military and kept moving him from one school to another and got in his face. He never retaliated, despite wanting to, and witnesses separated the two.  
He was written up twice in two days for everything.  Since his retirement, he works with an old car or works around the yard.  

Mental status examination was normal with mildly dysphoric affect and anxious mood.  Spontaneous speech was somewhat stumbling awkward but normal with regards to rate volume and prosody.  Grammar was fully intact with no evidence of paraphasias or word-finding difficulties.  Comprehension was intact.  Thought process was linear coherent, logical, and goal directed, no flight of ideas or loose associations, no thought derailment or blocking, no tangentially or circumstantiality.   He denied obsessive thoughts or compulsive or ritualistic behaviors.  He denied auditory and visual hallucinations, ideas of reference paranoia, thought insertion.  There were episodes of excessive worry and mild panic attacks, though less frequently than in past years.  The examiner notes symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances-including work or a work-like setting relationships.  

The examiner concluded his symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations judgment, thinking, and/or mood.  He noted that the Veteran's treatment providers have strongly suggested that he not return to what was seen as an adversarial situation at his last job and there might be a capability for him to work in some other setting but in this connection, his last job was as a night custodian it would probably be difficult for him to find a less stressful position than this.

In a November 2011 statement from the Veteran's spouse, she indicated the Veteran had problems with anger, sleep, crowds, including weddings, social events, and stores, and lack of self-confidence.

A November 2011 letter from the Springfield Vet Center reflects the Veteran continues to experience severe and persistent symptoms of PTSD, including social isolation, increased anxiety, impulse control, panic attacks, and disturbance of mood.  These symptoms have impacted his life to the extent that he was no longer able to function at work and has retired early from employment.  He has attended the inpatient PTSD treatment program at Northampton VA on three occasions, and the Veteran completed one six- week program and two three-week programs.  
2012 to 2013 VA treatment records notes normal mental status examination and that the Veteran's retirement from his job had reduced his stress significantly.  He reported some frustration over his daughter's drug addiction issues and his TDIU claim.  GAF scores of 52 and 55 were assigned.

A September 2014 request for employment information reflects the Veteran worked as a custodian for public schools from November 2003 to June 2010 and that he resigned.  He had lost 105 days due to his disability. 

March 2013 to May 2015 VA treatment record notes the Veteran reported conflict with his wife due to his daughter and her drug-related issues, and his TDIU claim process.  The Veteran was described as alert, calm, clear, and there was no evidence of a psychosis, mania, confusion, with mild agitation related to family.  Insight and judgment were intact, he was well-groomed, friendly, and mood remained dysphoric, but stable.  PTSD symptoms were in good control.  The Veteran denied suicidal or homicidal ideations.  

An August 2015 VA examination report reflects the Veteran was last examined in 2011.  Since that time his social function had not changed.  He remains married to his second wife of 21 years.  He has 2 children from his previous marriage.  He reported that he has not had contact with his son over the past several years, stating, "I don't know what happened."  The Veteran's daughter has struggled with addiction over the past several years and this has been the Veteran's main source of stress.  He has been focused on supporting his daughter, but this has created tension in his marriage.  Veteran endorsed continued anxiety and anhedonia that limits his social life.  He enjoys restoring cars and working around his home.  He endorsed moderate to severe social impairment.  Since 2011, his occupational function had not changed.  The Veteran worked previously as a custodian until approximately 2009.  He stated he left that position with the encouragement of his treatment staff, because it was a hostile environment, he had stated that he had been working effectively as a supervisor for many years.  However, when a new manager took over "it became cut throat."  The Veteran stated he was written up for talking to his employees.  He maintained that he was reliable in his position and had good work performance.  However, when the environment changed, the Veteran's symptoms increased and he endorsed homicidal ideation at the time.  Veteran has since retired and endorsed improved functioning.  He spends his time maintaining his home and property.

The examiner indicated the Veteran endorsed a history of moderate to severe occupational impairment.  He had depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner concluded his symptoms resulted in occupational and social impairment with reduced reliability and productivity.

The Veteran was appropriately dressed.  Mood was euthymic.  Affect appropriate. Speech was within normal limits.  Thought processes were clear and goal directed. Judgment and insight were intact.  He denied suicidal and homicidal ideations.  

Regarding his employability, the examiner indicated his symptoms are in good control and the Veteran worked previously as a custodian until approximately 2009.  Based on the treatment notes and the Veteran's report, the Veteran was experiencing increased symptoms in that environment with the new management. However, it appears to be specific to that setting.  Before that, Veteran was reliable and a good performer.  It was not until he switched schools that he began to have trouble.  Note from his inpatient stay in 2010 stated, "Pt notes that he was doing reasonably well until his job was abruptly switched.  He was working as a janitor in a middle school when he was switched to the HS.  He notes that the workload is next to impossible.  He has been criticized and written up for the first time in six years.  He is thinking of leaving."  It is evident that Veteran did function well at work for many years.  While this particular environment was detrimental to Veteran's mental health, he performed well in other settings.  Based on a review of the evidence contained in the claims file, and the report of the Veteran, it is less likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the condition of PTSD, but this condition does result in reduced reliability and productivity.

A November 2015 letter from a VA registered nurse provides the Veteran is considered to be unemployable because of his chronic PTSD cluster symptoms. 
 
In his November 2016 Board hearing, the Veteran reported feeling disoriented and feeling hallucinations (as if his seat is moving) or seeing shadows, daily depression, suicidal and homicidal ideations, panic attacks, memory loss, and communication issues with his wife and problems with his children.  He reported blowing up on his previous supervisor and missing work about once or twice a month.

A May 2017 VA examination report reflects the Veteran's presentation and self-report was not exactly in keeping with the records reviewed.  In the records, reviewed, notes indicate that the Veteran was verbal, participatory in the discussions with treaters.  He did not share the specifics of the nature of conflicts with his kids.  He minimally responded and gave no specifics other than to say "it was PTSD".  In fact is daughter is a great source of distress due to her heroin addiction.  The Veteran indicated his wife is talking divorce secondary to his lack of socialization.  Notes of record indicate that the conflict appears centered around his daughter.  He reported that he is not social and does not get out very much.  His wife's main issue is that he will not go out and is "sick of it" and she is talking divorce.  He has been married for over twenty years.  He has his two children.  He does not have any contact with his son.  The DAV representative stated PTSD symptoms have interfered with relationships with kids and has impacted his family profoundly.  The issue with his son is ongoing.  Behavioral issues included work at his job as a custodian.  He reported that he left this job because it was hostile between the new supervisor and himself.  He had been there seven years and a new guy came in.  His DAV representative stated the Veteran's symptoms are severe, and he places a lot of blame on himself.  He has guilt and anxiety that interfere with his functioning.  The DAV representative stated the Veteran "under exaggerates" his symptoms.  The Veteran is prone to getting angry, if he is pushed emotionally. 

He had  depressed mood, anxiety, suspiciousness, chronic sleep impairment, panic attacks that occur weekly or less often, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner concluded his symptoms resulted in occupational and social impairment with reduced reliability and productivity.

The examiner further explained the Veteran presented with his DAV representative.  He initially did not greet the examiner, kept his hat low over his eyes looking out from underneath the brim.  His affect was restricted, guarded, subdued with angry undertones.  It was felt that this presentation was somewhat exaggerated.  He barely answered questions initially.  The DAV representative would step in on his behalf.  Additional background information was obtained from pertinent records.  The Veteran reported he is feeling lonely.  At the end of the interview, the Veteran turned to the examiner and asked how much her diamond ring was insured for.  This question was inappropriate, intrusive, and aggressive in nature.

Mood was low, depressed, "crappy"; Affect-restricted, flat, avoidant, eventually evidenced sarcastic smile.  Concentration is variable; Energy is low; Motivation is initially good but cannot be sustained; Interest is low; Denies anhedonia; Enjoys going to the Veteran Center; No SI, HI, no psychotic symptoms reported.  Thoughts were organized and goal directed.  Attention and concentration were grossly intact with no evidence of impairment.

With regard to the functional impact of his PTSD, the Veteran presented in a passive, somewhat hostile manner in this interview which appeared somewhat out of character based on the reviewed notes.  He relied on his DAV representative to answer some of the questions and provided minimal answers.  There was low effort noted in the interview.  The DAV representative notes that PTSD symptoms are "bad" currently.  His lack of relatedness to this examiner, his passive and withholding style contained angry undertones, suggesting some difficulty with getting along with others even in a structured setting.  It is noted he left his prior job due to not getting along with a new supervisor.  The Veteran's Alcohol Use Disorder would likely further complicate his reliability and productivity in the work setting.  His attention, focus, concentration, and memory are all intact.  He is able to follow simple and complex directions.  His fundamentals of knowledge are within normal limits.  Veteran does not enjoy socializing and at the same time, very much enjoys attending and being part of his veterans groups.  It appeared he is capable of superficial social interactions in familiar and comfortable settings where he has established a rapport with others.  The major area of functioning most impacted by his PTSD is his socialization with those who are not veterans, which is a source of frustration for his wife.  There was no limitation noted in his mental functioning.  He is capable of simple tasks such as the kind of work he performed as a custodian.  He was able to get along fine with co-workers and things only changed when a new supervisor "who thought he was more educated" came on board.  This suggests some difficulty adjusting to routine change in the work setting and possibly to authority.  He would best be served working in a more independent role, such as being the only custodian for a small entity.  He did not endorse any physical limitations.  The examiner noted that the Veteran would be able to work in settings that afforded him more autonomy.  He would be able to work with other veteran which appears to be a particular comfort zone for him.  Working with the general public in a customer service role would be difficult since he does not like to socialize outside of his veterans groups.

June and September 2017 letters from the Springfield Vet Center indicates the Veteran experiences symptoms of avoidance of thoughts, feelings, conversations and activities that recall the trauma or anything relating to the trauma, avoids activities, places, or people that recall trauma, diminished interest in activities, detached or estranged from others (including family members), restrictive affect, irritability (daily) and outbursts of anger (2-3 times a week), more demanding, more aggressive, no longer cares what people think, difficulty concentrating (spatial disorientation), suicidal ideation (in the past), hyper vigilance, startle response (any loud unexpected noise), sleep disturbance (only able to sleep 2-4 hours per night), speech intermittently illogical, obscure, or irrelevant (frequently accused of not making any sense).  The examiner opined that the Veteran's  PTSD is of such a severity that it has produced occupational and social impairment with deficiencies in most areas including work, social relationships, thinking, and mood.  Symptomologies include: obsession rituals such as security checks, continuous depressed features, inability to recognize and express emotions, and an inability to establish and maintain effective social and work relationships.  He finds little pleasure with things that made him happy in the past.  He avoids family events and crowds.  He has problems trusting people and only has one individual he refers to as a friend.

III.  Analysis

A.   Evaluation of PTSD

The Veteran contends that higher ratings than those assigned are warranted for his PTSD.  At the outset, the Board notes the Veteran was awarded a total rating for the periods mentioned above, thus, these periods are not for consideration on appeal. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  In this case, as the AOJ already assigned staged ratings for the Veteran's PTSD, the Board must consider the propriety of the ratings assigned, as well as whether any further staged rating is appropriate.

The RO has assigned a rating for the Veteran's PTSD under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the General Rating Formula, a 10 percent rating contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a). 

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  (Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014)).

The Board acknowledges that a layperson is competent to attest to factual matters of which he or she has first-hand knowledge, to include symptoms observed or experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.

Based on the consideration of the above-cited evidence, including the medical treatment records, VA examination reports and the lay statements of record, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, collectively, the Veteran's psychiatric symptoms more closely approximated occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood, the criteria for the higher, 70 percent rating for the appeal period from to August 5, 2008, through November 5, 2008.

In this regard, the collective lay and medical evidence indicates that the Veteran's PTSD has been manifested by difficulty with memory and concentration, flattened affect, circulatory speech, difficulty in understanding complex commands, disturbances in motivation, and mood, irritability, impaired judgment, feelings of depression and worthlessness, disruptive sleep due to nightmares, intrusive memories, avoidance behavior, hypervigilance, being easily startled, inability to sustain a work, estrangement and distance from others, strained family relationships, anxiety, difficulty with maintaining and establishing relationships, isolation, excessive guilt, euthymic mood, difficulty with adjusting to changes in his daily routine, and continuous panic or depression affecting the ability to function independently, appropriately and effectively.  In this regard, the above-described evidence reflects that the Veteran has had symptoms and overall impairment that correspond to the criteria for a 50 and a 70 percent rating.  In particular, the Veteran's symptoms have included flattened affect, circumstantial speech, memory impairment, impaired judgment and thinking, disturbances in motivation and mood, difficulty in establishing and maintaining effective relationships, near-continuous depression, impaired impulse control, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  Moreover, the Veteran has indicated that he has had significant difficulties socially and occupationally due to his PTSD, and a medical professional has provided opinions as to the severe severity of such symptoms and to the level of functional impairment due to such symptoms.  Collectively, these symptoms suggest at least occupational and social impairment with deficiencies in most areas, consistent with a 70 percent rating.

In sum, as the Veteran manifested symptoms of the type and extent, frequency and/or severity as indicative of the level of impairment contemplated in both the50 and 70 percent ratings, and  and the collective evidence indicates moderate to  moderate to  severe impairment of social and occupational functioning, the Board finds that the evidence is, at least, relatively evenly balanced on whether the Veteran's disability picture more closely approximates the criteria for a 70 percent rating for the period from August 5, 2008, through November 5, 2008.

Although there was no clinical evidence related to the Veteran's PTSDS symptoms prior to the VA examination report dated September 25, 2008, the November 2008 medical letter indicates the Veteran had been  treated since June 2008 for worsened severe PTSD symptoms.  Thus, considering this evidence and resolving reasonable doubt in the Veteran's favor, the Board concludes that the disability warrants an initial 70 percent but no higher rating  from the August 5, 2008 effective date of the award of service connection ted, through November 5, 2008.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board also finds, however, that a rating higher than 70 percent is not warranted at any time.  Although the Veteran has been found unemployable during the entire claim period due to his service-connected PTSD, while he has generally been socially isolated, he has remained in a long term marriage (albeit an impaired marriage due to his psychiatric disability), lives with his wife and enjoys socializing with other Veterans.  The Veteran has also been generally described cooperative in the treatment records.  Hence, total social impairment has not been shown.  Furthermore, the Veteran indicated that he frequents Veteran centers, also indicative of some social functioning.  

Also, while the Veteran has experienced some impaired memory and concentration, and nightmares, he has not generally demonstrated gross impairment in thought processes or communication, there have been no delusions, he has been cooperative and has not exhibited grossly inappropriate behavior during the claim period, he has not been in persistent danger of hurting himself or others, he has not experienced memory loss for names of close relatives, own occupation, or name, he has remained fully oriented to time and place during the claim period, and he has generally been able to perform activities of daily living.  Although the Veteran has described feeling disoriented and feeling hallucinations (as if his seat is moving) or seeing shadows, as indicated by the evidence above, such statements do not amount to persistent delusion or hallucinations, as the Veteran had more frequently denied having such.  In addition, such symptom is the only symptom listed in the criteria for a 100 percent rating.  Thus, he has not exhibited most of the symptoms listed in the examples for a 100 percent disability rating at any time pertinent to the current claim.  

Thus, the collective evidence indicates that since the effective date of the award of service connection-excluding periods during which a temporary total rating for hospitalization was granted-the  Veteran's PTSD has resulted in a level of occupational and social impairment which more closely approximates at least a 70 percent disability rating, but no higher.  This finding is consistent with the November 2011 VA examiner's assessment that the  Veteran's  psychiatric symptoms were consistent with a 70 percent rating.  Notably, the  Veteran and his spouse's reports regarding his PTSD symptoms have likewise remained consistent.  

The Board also notes that the GAF scores assigned since the August 5, 2008 effective date of the award of service connection-ranging from 52 to 65-are consistent with no more than a 70 percent rating.  Pursuant to the DSM-IV, GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

While the Veteran's GAF scores have fluctuated, his lowest score of 52 is consistent with no more than the level of impairment contemplated in the assigned 70 percent rating.  To the extent that the higher assigned scores noted in the record-i.e., 65-would indicate only mild symptomatology, which is indicative of even less impairment than that contemplated in the 70 percent rating, the Board reiterates that it is the symptoms shown, and not the assigned GAF scores, or an examiner's assessment of the severity of a psychiatric disability, that provides the primary basis for an assigned rating.  See 38 C.F.R. § 4.126.  As discussed above, those symptoms warrant the assignment of 70 percent, but no higher, rating.

For all the foregoing reasons, the Board finds that with resolution of all reasonable doubt in the Veteran's favor, the criteria for an initial, 70 percent rating for PTSD are met, but that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 4,3,  3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  TDIU due to service-connected PTSD

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

Factors to be considered will include the veteran's employment history, educational attainment, and vocational experience, but marginal employment is not to be considered substantially gainful employment.  Id.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19. 

Entitlement to TDIU, however, is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16 (a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.

The 70 percent rating assigned for PTSD renders the Veteran eligible for consideration of a schedular TDIU rating under 38 C.F.R. § 4.16(a).  As such, the remaining question, then, is whether the Veteran's service-connected PTSD has rendered him unable to obtain or retain substantially gainful employment since June 7, 2010, the date the Veteran last worked.

The record clearly reflects  that the Veteran has consistently reported that he was unable to work due to his anger issues, memory and concentration problems, and dealing with management.  The Veteran's VA treating mental health clinicians reported that the Veteran had a consistent inability to sustain work placement due to his impaired impulse control and anger control, as well as difficulty concentrating, memory problems, and irritability.  The VA examiners also found the PTSD symptoms described above cause clinically significant distress or impairment in social occupational or other important areas of functioning.  The Board places substantial probative weight on the findings of the Veteran's treating mental health professionals who opined that the Veteran is unemployable due to his PTSD, as they are familiar with the Veteran's mental history and based on examinations, interviews, and continuous treatment of the Veteran.  In addition, the Board also considered the Veteran's education and limited work experience.
 
The Board acknowledges that some examination reports individually suggest that the Veteran might have been capable of employment during the period in question. Specifically, the Board notes the 2015 and 2017 VA examiners found that the Veteran could work in environments that were not hostile to the Veteran or in settings where he worked with all veterans, or as the sole custodian of a small entity.  However, the examiners also indicated the Veteran had some difficulty adjusting to routine change in the work setting and possibly to authority and working with the general public in a customer service role would be difficult since he does not like to socialize outside of his veterans groups, which are all problems that could arise in all employment situations.  The Veteran also reported that he was criticized or written up at his previous job, and thus he felt like management was focusing on him, however, such feedback or criticism could also arise in all employment situations, which had previously caused his admission to the hospital with suicidal and homicidal ideations, as noted above.  Accordingly, the Board finds that, when considered together, the numerous treatment records documenting the Veteran's difficulty with dealing with work-related stress, as well as the symptomatology described on a consistent basis, constitute persuasive evidence that the Veteran's PTSD rendered him unable to obtain and maintain substantially gainful employment.

Again, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD has rendered him unable to obtain and maintain substantially gainful employment since June 7, 2010.  However, as Veteran was in receipt of a temporary ratings for his PTSD from April 26, 2010, through July 1, 2010, and from February 22, 2011 through April 1, 2011, due to hospitalization for his PTSD, a TDIU du is assignable from July 2, 2010, through February 21, 2011, and from April, 2, 2011, the periods during which the Veteran was not in receipt of a total rating. 


ORDER

An initial 70 percent rating for PTSD, from August 5, 2008, through November 5, 2008, is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 70 percent for PTSD is denied.

A TDIU due to PTSD, from July 2, 2010, through February 21, 2011, and from April 2, 2011, is granted, subject to the legal authority governing the payment of VA compensation.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


